Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated and effective as of April 12, 2004, is entered into by and between Acacia Media Technologies Corporation, a Delaware corporation ("Acacia"), and Edward Treska, ("You"), on the following terms and conditions. BACKGROUND Acacia and You desire to enter into this Agreement, subject to the terms and conditions as set forth below. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set forth herein, Acacia and You, intending to be legally bound, hereby agree as follows: 1.Position and Responsibilities. You shall be employed as Vice President of Licensing of Acacia, You agree that at all times during your employment hereunder, You shall be subject to and comply with Acacia's personnel policies including Acacia's Insider Trading Policy (attached hereto as Exhibit A), Sexual Harassment Policy (attached hereto as Exhibit B) and Employee Handbook, all as may be modified from time to time. You shall devote your full working time and efforts to Acacia's business to the exclusion of all other employment or active participation in other business interests, unless otherwise consented to in writing by Acacia. 2.Employment Your employment will be at-will, and may be terminated by Acacia or You upon thirty (30) days notice to the other party for any reason. This at-will arrangement can not be changed during your employment, unless agreed to in writing by an authorized officer of Acacia. 3.Compensation. For all services rendered by You pursuant to this Agreement, Acacia shall pay You, subject to your adherence to all of the terms of this Agreement, and You shall accept as full compensation hereunder, the following: 3.1 Salary. An annual salary (the "Salary") of One Hundred Sixty Five Thousand Dollars ($165,000). The Salary shall be subject to all appropriate federal and state withholding taxes and shall be payable bi-weekly, in accordance with the normal payroll procedures of Acacia. 3.2 Options. We will propose that the Board of Directors of Acacia Research Corporation grant You stock options to purchase One Hundred and Fifteen Thousand (115,000) shares of Acacia Research - Acacia Technologies Group common stock (Nasdaq: ACTG) pursuant to and subject to the terms of the Acacia's then existing stock option plan. Such options will have a ten (10) year term and vest over a thirty-six (36) month period, with Thirty Eight Thousand Three Hundred and Thirty Four (38,334) shares vesting twelve months after the grant date, and with the remainder vesting monthly over the subsequent twenty four (24) month period. The exercise price of the options shall be the closing price on the later of your first day of employment and the date upon which the Board of Directors approves such grant. 3.3Benefitsand Perquisites. Acacia shall make benefits available to You, including, but not limited to, vacation and holidays, sick leave, health insurance, and the like, to the extent and on the terms made available to other similarly situated employees of Acacia. This provision does not alter Acacia's right to modify or eliminate any employee benefit and does not guarantee the continuation of any kind or level of benefits. All such benefits shall cease upon the termination of your employment under this Agreement, 4.Termination. The employment relationship between You and Acacia created hereunder shall terminate upon the occurrence of any one of the following events: 4.1 Death or Permanent Disability. Acacia may terminate this Agreement and any further obligations to You if You die or, due to physical or mental disability, You are either (a) unable to reasonably and effectively carry out your duties with reasonable accommodations by Acacia or (b) unable to reasonably and effectively carry out your duties because any reasonable accommodation which may be required would cause Acacia undue hardship. In the event of a disagreement concerning your perceived disability, You shall submit to such examinations as are deemed appropriate by three practicing physicians specializing in the area of your disability, one selected by You, one selected by Acacia, and one selected by both such physicians. The majority decision of such three physicians shall be final and binding on the parties. 4.2Termination forCause.
